DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 AUG 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 22 AUG 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘688 (U.S. PGPub 2018/0308688) in view of Mallikarjunan ‘355 (U.S. PGPub 2015/0275355) and Li (“Comparison of atmospheric-pressure helium and argon plasmas generated by capacitively coupled radio-frequency discharge”, Li et al, Physics of Plasmas, 13, 093503 (2006), 7 pages, accessed online 27 AUG 2022).
Claim 1 – Kato ‘688 teaches a deposition method comprising:
performing a plurality of atomic layer deposition cycles (PG 0078, 0082), each including:
a) causing aminosilane gas to be adsorbed on a substrate in which a recessed portion is formed on a surface of the substrate (PG 0078):
b) causing a silicon oxide film to be stacked on the substrate by supplying oxidation gas to the substrate to oxidize the aminosilane gas adsorbed on the substrate (PG 0078); and
c) performing a reforming process on the silicon oxide film by exposing the silicon oxide film to a plasma formed from a reform gas including an oxygen gas and a first gas (PG 0074, argon, oxygen, and nitrogen; argon held as corresponding to the first gas for this limitation).
Kato ‘688 does not teach or suggest the following limitation of Claim 1:
Changing the first gas from an argon gas to a helium gas during the performing of the atomic layer deposition cycles, wherein the first gas is the argon gas during a former part of the atomic layer deposition cycles, and is the helium gas during a latter part of the atomic layer deposition cycles.
Mallikarjunan ‘355 is drawn to plasma-enhanced ALD of silicon oxide films (PG 0013).  Mallikarjunan ‘355 renders obvious assorted combinations of mixed oxygen plasmas for the purpose of oxidizing previously deposited silicon molecules (PG 0021), said combinations comprising oxygen plasma, argon, and nitrogen and separately comprising oxygen plasma and helium (PG 0021, “In certain embodiments, the oxygen source further comprises an inert gas.  In these embodiments, the inert gas is selected from the group consisting of argon, helium, nitrogen, hydrogen, and combinations thereof.”; the selection of argon/nitrogen and the selection of helium comprise two of the fifteen selections possible containing at least one of the four recited gases.  Mallikarjunan ‘355 is therefore held to show that a helium/oxygen plasma gas is an alternatively suitable material to argon/nitrogen/oxygen plasma for the purpose of oxidizing a silicon material.
Li is drawn to a comparison of argon and helium plasmas, both as pure plasmas and containing oxygen (Pages 5-7).  Li shows that both argon and helium plasmas have distinct properties with implications for plasma processing.  Argon plasma has higher electron density than helium plasma at a given voltage drop (Page 5, end of first Results paragraph) but becomes unstable at oxygen concentrations above 2% (Page 7, left column).  Helium plasma can attain higher electron temperatures than argon plasma (bridging pages 5-6) and is capable of sustaining a higher oxygen concentration in plasma than argon (Page 7, Conclusion).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kato ‘688 to choose between an argon-based oxygen plasma and a helium-based oxygen plasma based on desired processing characteristics in a PEALD process as suggested by Mallikarjunan ‘355 and Li.  Kato ‘688 wishes to use an argon-based oxygen plasma for its processing; Mallikarjunan ‘355 shows that both the argon-based oxygen plasma and a helium-based oxygen plasma have a reasonable expectation of success for the purpose of Kato ‘688; Li shows that the argon-based oxygen plasma and helium-based oxygen plasma have different plasma characteristics which provide different benefits in a plasma treatment process.
Claim 5 - Kato ‘688 / Mallikarjunan ‘355 / Li teaches the deposition method according to claim 1, wherein the performing of the atomic layer deposition cycles before and after the changing of the first gas is continuously performed without exposing the substrate to air (Kato ‘688 PG 0090, consecutively performed; Kato ‘688 PG 0076, operations proceed in an evacuated chamber).
Claim 6 - Kato ‘688 / Mallikarjunan ‘355 / Li teaches the deposition method according to claim 1, further comprising:
Supplying, before the changing of the first gas, a first purge gas to the substrate between the causing of the aminosilane gas to be adsorbed and the causing of the silicon oxide film to be stacked (Kato ‘688 PG 0078 first region D);
Supplying, before the changing of the first gas, a second purge gas to the substrate between the performing of the reforming process on the silicon oxide film and the causing of the aminosilane gas to be adsorbed (Kato ‘688 PG 0078, second region D); and
Supplying, after the changing of the first gas, the first purge gas to the substrate between the causing of the aminosilane gas to be adsorbed and the causing of the silicon oxide film to be stacked (Kato ‘688 PG 0078, first region D); and
Supplying, after the changing of the first gas, the second purge gas to the substrate between the performing of the reforming process on the silicon oxide film and the causing of the aminosilane gas to be adsorbed (Kato ‘688 PG 0078, second region D) (consecutive performance of first and second regimes, with switching of gas held as obvious based on the discussion in Claim 1 above).
Claim 7 - Kato ‘688 / Mallikarjunan ‘355 / Li teaches the deposition method according to claim 6, wherein
the substrate is disposed on a rotation table provided inside a vacuum vessel, along a circumferential direction of the rotation table (Kato ‘688 PG 0078),
above the rotation table inside the vacuum vessel, an aminosilane gas adsorption region, a first separation region, an oxidation gas supply region, a plasma processing region, and a second separation region are provided along a rotational direction of the rotation table (Kato ‘688 Figure 3, PG 0032), and
by rotating the rotation table, in the plurality of atomic layer deposition cycles, the causing of the aminosilane gas to be adsorbed, the supplying of the first purge gas, the causing of the silicon oxide film to be stacked, the performing of the reforming process on the silicon oxide film, and the supplying of the second purge gas, are repeated (Kato ‘688 PG 0078-0079, PG 0082).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘688 / Mallikarjunan ‘355 / Li as applied to claim 1 above, and further in view of Tsai ‘603 (U.S. Patent 5,851,603).
Claim 8 - Kato ‘688 / Mallikarjunan ‘355 / Li teaches the deposition method according to claim 1, but does not teach or suggest wherein on the surface of the substrate, an underlayer including a silicon nitride film is formed in advance.  Kato ‘688 teaches that the substrates to be coated are semiconductor wafers (PG 0031) containing a recess pattern (PG 0008).  Tsai ‘603 teaches the formation of semiconductor devices (Column 1 Lines 8-15), including the formation of silicon oxide and silicon nitride layers over a non-uniform surface (Column 4 Lines 40-52, Figure 3), wherein a layer of silicon oxide is desirably and advantageously formed over a layer of silicon nitride (Column 2 Lines 52 – 58, the first silicon nitride layer prevents ionic contamination of the substrate).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kato ‘688 / Mallikarjunan ‘355 / Li to deposit silicon oxide over a substrate comprising a silicon nitride underlayer as suggested by Tsai ‘603, as Kato ‘688 / Mallikarjunan ‘355 / Li want to deposit silicon oxide layers on semiconductor substrates and Tsai ‘603 teaches that silicon oxide layers can be desirably and advantageously deposited on substrates comprising silicon nitride interlayers.

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 AUG 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kato ‘688 / Mallikarjunan ‘355 / Li.
Applicant argues (Pages 6-7) that the amendment to Claim 1 overcomes the references of record.  Examiner agrees, noting that the previously cited references do not provide any particular motivation to change from an argon-based oxygen plasma to a helium-based oxygen plasma in the course of the deposition process of the claims.  Mallikarjunan ‘355 shows that both would have a reasonable expectation of success in the process of Kato ‘688, but this does not provide motivation to affirmatively change the gas during the deposition process.  Therefore, Examiner withdraws the previous rejection of Claim 1.  However, after further search and consideration, Examiner applies Li in combination with Kato ‘688 / Mallikarjunan ‘355 to provide motivation for the change in plasmas.  As discussed above, Li establishes that both argon and helium plasmas have different plasma properties when combined with oxygen which will provide different impacts to plasma processing operations.  This renders obvious changing of the plasma gas during the deposition process to obtain the desired benefits of the different plasma at a desired point in the process.
Examiner notes that KR ‘798 was previously cited to address an etching limitation which have been removed from the claims in this amendment.  Examiner therefore does not rely on the teachings of the KR ‘798 reference in the present rejection; this is not an admission that KR ‘798 is no longer considered to be valid prior art.
The remainder of Applicant's arguments filed 22 AUG 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 7) that Tsai ‘603 does not correct the deficiencies of Claim 1.  Examiner notes that as the limitations of Claim 1 are held to be properly addressed by Kato ‘688 / Mallikarjunan ‘355 / Li, Tsai ‘603 is not required to further address those limitations.
Applicant makes no arguments to the independent patentability of Claims 5-8 other than dependence from an allowable Claim 1.  As Claim 1 is currently not held as allowable, Claims 5-8 cannot be held allowable on this basis.  In the absence of separate arguments for patentability, Examiner maintains the propriety of the rejections of Claims 5-8 for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712